Citation Nr: 0808855	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from February 1968 to July 
1970.  He also had additional Reserve service.  He received 
various decorations evidencing combat including the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that apparently denied service connection for PTSD on a de 
novo basis.  Although the RO denied service connection for 
PTSD apparently on a de novo basis, the Board points out that 
service connection for that disorder was previously denied in 
a final June 2002 RO decision.  Therefore, the Board must 
address whether the veteran submitted new and material 
evidence to reopen his claim for service connection PTSD.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that a previously appealed issue of 
entitlement to an initial higher (compensable) rating for 
right ear hearing loss was expressly withdrawn by the veteran 
in May 2005.  Therefore, that issue is no longer before the 
Board.  Additionally, in a May 2002 VA Form 9, the veteran 
raised the issue as to whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for left ear hearing loss.  That issue is not 
before the Board at this time and is referred to the RO for 
appropriate action.

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
service connection for PTSD.  The issue of the merits of the 
claim for entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  





FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a June 2002 
decision, finding in part that the veteran did not have a 
confirmed diagnosis of PTSD; the veteran did not appeal.  

2.  Evidence submitted subsequent to the June 2002 decision 
includes evidence which is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2002 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for PTSD in June 2002.  The 
June 2002 RO decision was not appealed and is considered 
final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the June 2002 RO 
decision included the following: the veteran's available 
service and personnel records; post-service private and VA 
treatment records; VA examination reports; and the veteran's 
own statements and testimony.  The June 2002 RO decision 
denied service connection for PTSD on the basis that the 
evidence did not show a diagnosis of PTSD which would permit 
a finding of service connection.  The RO also noted that a 
June 2002 VA psychiatric examination report showed that the 
veteran did not meet the diagnostic criteria for a diagnosis 
of PTSD either in terms of stressors or full on-going 
symptoms.  

The evidence received since the June 2002 RO decision 
includes the following:  additional service personnel records 
(specifically a command chronology report); additional post-
service private and VA treatment records; VA examination 
reports, including an August 2004 VA psychiatric examination 
report; an article submitted by the veteran; records from the 
Social Security Administration (SSA); and statements and 
testimony from the veteran.  

The post-service private and VA treatment records show 
treatment for psychiatric problems including PTSD.  

The Board finds it pertinent that a December 2003 VA 
treatment entry noted that the veteran did meet the criteria 
for a PTSD diagnosis with a verifiable stressor in the form 
of a combat action ribbon for service in Vietnam.  The 
assessment was PTSD, moderate to severe.  A March 2004 
treatment entry related an assessment of PTSD, chronic, mild 
to moderate, with recent exacerbation.  

In a March 2004 statement, private doctor, M. R. Flores, 
M.D., indicated that the veteran was under his care for post-
traumatic stress syndrome from Vietnam and that he was on 
medication.  

A December 2004 progress note from Tri County Health Clinic 
indicated that the veteran's tour of duty in Vietnam was 
eleven months and eight days and that he received a combat 
action ribbon.  The diagnosis was PTSD.  A December 2004 
psychiatric evaluation report from the same facility noted 
that the veteran was seen for PTSD which was combat related.  
He reported that he was in the Marine Corp and served in 
Vietnam from February 1969 to January 1970.  It was noted 
that the veteran had a copy of his DD-214 as proof, and that 
he received  various decorations including the Combat Action 
Ribbon.  The veteran reported multiple stressors which were 
discussed in the report.  The assessment was PTSD, combat 
related, and history of substance abuse, alcohol, sober since 
January 2004.  

In the evidence since June 2002, there are clear diagnoses of 
PTSD.  The Board finds that the current diagnoses of PTSD are 
evidence that is both new and material because the claim was 
previously denied on the basis that the evidence did not show 
a diagnosis of PTSD which would permit a finding of service 
connection.  
Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the January 
2004 RO decision is new and material, and thus the claim for 
service connection for PTSD is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

As noted above, the veteran received various decorations 
evidencing combat during service including the Combat Action 
Ribbon.  Therefore, his combat stressors are conceded.  

The veteran's service medical records do not show treatment 
for PTSD or any psychiatric problems.  

The veteran was afforded a VA psychiatric examination in June 
2002.  The examiner, a psychologist, noted that based on a 
review of the veteran's available medical records including 
his claims file, as well as the currently conducted clinical 
examination, and assuming the information gathered was 
factual and accurate, it was his opinion that the veteran 
exhibited a dysthymic disorder, chronic, unrelated to 
military service, and alcohol dependence, active, unrelated 
to military service.  The examiner commented that the veteran 
did not meet the criteria for the diagnosis of PTSD either in 
terms of stressors or full on-going symptom presentation.  

Subsequent private and VA treatment records show treatment 
for psychiatric disorders including PTSD.  

For example, a December 2003 VA treatment entry noted that 
the veteran did meet the criteria for a PTSD diagnosis with a 
verifiable stressor in the form of a combat action ribbon for 
service in Vietnam.  The assessment was PTSD, moderate to 
severe.  A March 2004 treatment entry related an assessment 
of PTSD, chronic, mild to moderate, with recent exacerbation.  

A March 2004 private statement from M. R. Flores, M.D., 
indicated that the veteran was under his care for post-
traumatic stress syndrome from Vietnam and that he was on 
medication.  The Board notes that there is no indication that 
Dr. Flores reviewed the veteran's claims file in providing 
her opinion.  

It was noted in an August 2004 VA psychiatric examination 
report that the veteran's claims folder was not available for 
the examination, but that a temporary folder supplied by the 
RO was reviewed as well as his VA medical records.  The 
diagnoses were dysthymic disorder, early onset, unrelated to 
military service and secondary to situational stress and 
medical problems.  The examiner, a psychologist, commented 
that the veteran did not meet the criteria for PTSD in terms 
of either any identified stressor that meets criteria A for 
the diagnosis or in terms of full symptom presentation.  It 
was noted that during the examination, the veteran reported 
experiencing specific recurring dreams and other symptoms for 
the last thirty years, which were not mentioned during his 
last examination in 2002.  The examiner stated that the 
veteran did meet the criteria for a dysthymic disorder 
unrelated to military service and secondary to multiple 
situational issues.  

The Board observes that the veteran's entire claims file was 
apparently not available at the time of the August 2004 VA 
psychiatric examination.  Additionally, the examiner 
commented that the veteran did not meet the criteria in terms 
of an identified stressor.  However, as noted above, the 
veteran's stressors are conceded as he is a combat veteran.  

A subsequent December 2004 psychiatric evaluation report from 
Tri County Health Clinic noted that the veteran was seen for 
PTSD which was combat related.  The veteran reported that he 
was in the Marine Corp and served in Vietnam from February 
1969 to January 1970.  It was noted that the veteran had a 
copy of his DD-214 as proof, and that he received  various 
decorations including the Combat Action Ribbon.  The veteran 
reported multiple stressors which were discussed in the 
report.  The assessment was PTSD, combat related, and history 
of substance abuse, alcohol, sober since January 2004.  
However, there is no indication that the examiner reviewed 
the veteran's claims folder pursuant to the December 2004 
evaluations.  

The Board observes that there is conflicting evidence as to 
whether the veteran actually suffers from PTSD.  
Additionally, as noted above, the examiner performing the 
August 2004 VA examination did not review the veteran's 
entire claims file and incorrectly indicated that the veteran 
did not did not meet the criteria in terms of an identified 
stressor.  Thus, the Board finds that a new examination 
should be scheduled to determine whether the veteran meets 
the diagnostic criteria for PTSD.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since March 2004.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Additionally, relevant VA treatment 
records dating since March 2004 should be 
obtained.  

2.  Schedule the veteran for a VA 
psychiatric examination by a psychiatrist 
to determine whether he meets the 
diagnostic criteria for PTSD as a result 
of his combat stressors.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
report of the examination should include a 
rationale for all opinions expressed.  All 
studies or tests deemed necessary should 
be accomplished.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


